THE     A~RNEY           GENERAL
                     OF -I?ExAs




Mr. Chas. A. Tosch
Cbunty Auditor
Diiillas-County
Dallas,
  .~      Texas
Dear Sir:                  Opinion No. O-1675
                           Re: Wiether vot~ing machin& m&y be
                                lawfully employed in certain
                                voting precincts of the'countg
                               and not in other precincts
                               thereof.
          Your'request for an opinion from this departmentwith
respect"'tothe above subject matter has been received, the re-
quest being as follows:
          "As It seems that~Dallas County does not
   have sufficientvoting machlnes to be used in
   &illvoting precincts of the County, I would like
   an opinion from your department advising me
   whether or not the voting machines can be used
   in the City of Dallas proper and the old Austral-
   ian ballot system used in the County precincts
   in Primaries or other elections."

           By statute (Article 2997a Ver. Tex. Stat.) the use of
voting machines has been authorized.
          The Supreme Court has held that these statutes are
constitutional,(wood v. State, 126 3. W. (2) 4).
           There is nothing in the statutes, however, that makes
It compulsory to use the voting machines, so that the non-voting
machine method of old is yet lawful. Neither is there anjrthing
In the statutes that would forbid the use of the voting machine
in some of the precincts and the non-votingmachine method iiithe
other precincts. The one method is isslegal as the other, and
both being legal, there would be no valid objectFonto the use
bf~~bothmethods in“the one election; neither ao we find any duna
reason why this dual method shauldXot be emplog;ed at any elec-
tion. Therefore, your inquiry is answered 'jyeso
Mr. Chas. A. Tosch,~page2          o-1675


                              Very truly yours
                            ATTORNEYGENERALOF TEXAS

                              By s/Ode Speer
                                   Obie 3p6er
                                   Assistant
OS :MR:wc

APPROVBD NOV 17, 1939
s/Gerald C. Mann
A!tTGRNEYGlWERALOF!l'EXA3

Approved OpinioiiCommitteeBy s/EWE fhairman